Citation Nr: 0531533	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.

3.  Entitlement to presumptive service connection for a 
psychosis for the purpose of establishing eligibility to 
treatment pursuant to the provisions of 38 U.S.C.A. § 1702 
(West. 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from 
September 1978 to May 1991.  He had additional service in the 
Ohio National Guard from May 1991 to October 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio.

In November 1999, the Board remanded this claim to the RO for 
the purpose of obtaining additional information and allowing 
the veteran to present testimony before the Board.  While the 
case was in remand status, the veteran was scheduled to 
appear before a Veterans Law Judge for a hearing in 
Washington, DC, in June 2003.  The veteran was unable to 
attend the hearing and the claim was returned to the Board.  

Following the return of the claim to the Board, the Board 
concluded that the claim was still not ready for appellate 
consideration.  As such, in October 2003, the claim was again 
remanded to the RO via the Appeals Management Center (AMC) 
for additional development and to ensure that the veteran was 
properly notified of his, and the VA's, responsibilities.  
The claim has since been returned for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has not been diagnosed as having a current 
disability or disorder that can be classified as an acquired 
psychiatric disorder.  

3.  The veteran has not been awarded service connection for 
any disability, disease, disorder, or condition, and he is 
not in receipt of VA compensation benefits.  

4.  An active psychosis was not shown to have developed 
within two years following the veteran's discharge from 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated during the veteran's active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005 
); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).

3.  The criteria for entitlement to benefits for treatment 
purposes for an active psychosis have not been met.  38 
U.S.C.A. § 1702 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in letters dated February and April 2004.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were already decided and appealed prior to the 
appellant being informed of the VCAA and its requirements. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's actions of November 1999 and 
October 2003.  Because the claim was originally denied 
because the RO believed that the appellant had not provided 
evidence sufficient to support the awarding of benefits for 
the three issues now before the Board, the RO/AMC discussed 
what the appellant must present in the form of evidence that 
would allow for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  
During the course of the appeal, the veteran has told the VA 
what records he perceived to be missing and where they were 
located.  Those records have been obtained and have been 
included in the claims folder.  Additionally, the veteran on 
his own behalf has obtained other documents concerning 
medical treatment he received while he was in service and 
these documents have been included with the claim for review.  

This appeal differs somewhat from other appeals in that the 
veteran is incarcerated in a state correctional facility in 
the State of Ohio, and he will remain so incarcerated for a 
great number of years.  The United States Court of Appeals 
for Veterans Claims (Court) specifically addressed VA's duty 
to assist incarcerated veterans in Wood v. Derwinski, 1 Vet. 
App. 190 (1991) and Bolton v. Brown, 8 Vet. App. 185 (1995). 

In Wood, the veteran claimed that he had PTSD as a result of 
military service, and the Board found that there was 
insufficient evidence to support this assertion.  Id. at 192.  
After affirming this finding, the Court addressed whether VA 
adequately assisted the veteran in developing his claim.  Id. 
at 193.  The Court first stated that, in situations where a 
veteran is incarcerated, ". . . the opportunity for face to 
face assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
veteran what evidence he needs together with advice and help 
in obtaining it."  Id. The Court noted that the veteran 
needed help in obtaining evidence corroborating his claimed 
stressors and that VA had advised him that such evidence was 
needed and could be obtained only if the veteran could 
furnish specific information as to the time and place of any 
such incidents and the identities of witnesses to it.  Id.  
Despite two VA attempts to get this specific information, the 
veteran did not provide it.  Id.  The Court concluded: 

While the VA's help and advice in this 
case was not a model to be followed, an 
examination of the record satisfies us 
that appellant was adequately on notice 
that more was required of him if there 
was to be a successful search for the 
necessary evidence.  The factual data 
required . . . are straightforward facts 
and do not place an impossible or onerous 
task on appellant.  The duty to assist is 
not always a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining putative evidence.  
We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to he peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same care 
and considerations given to their fellow 
veterans. 

Wood, 1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed a situation in which the Board had remanded a case 
for a VA psychiatric examination.  Id. at 187.  The RO 
indicated the examination could not be conducted because of 
the veteran's incarceration and informed him that "since no 
current medical evidence is available, no change is warranted 
in the current evaluation of your [PTSD]."  Id. at 188.  In 
response, the veteran indicated that he did not know when he 
would be released from prison.  Id.  The Court held that, 
because the record did not contain information concerning the 
RO's efforts to have an examination conducted at the 
correctional facility by a fee-based or VA physician, the 
unique circumstances of that case required a remand "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Id. at 191.  Significantly, however, 
the Court also indicated that, notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  Id.

The above cases address VA's duty to assist in the context of 
an incarcerated veteran's request for a VA examination in 
prison, and their principles appy to the case now before the 
Board.  VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans, and to ensure that the veteran is 
fully informed of the evidence needed to support his claim as 
well as the means and methods of providing this evidence.

The Board complied with these principles and fulfilled its 
duty to assist.  The record reflects that since 1995 the 
veteran has not been undergoing treatment at the prison in 
which he is located thereat.  Prior to his incarceration, 
although he did go to his local VA Medical Center for a 
mental health examination, the veteran was not diagnosed as 
suffering from a specific disorder.  Therefore, there is no 
indication from the available record that the veteran now has 
a psychiatric disability.  As such, the Board finds that it 
does not have a duty to have a psychiatric examination of the 
veteran performed prior to the Board issuing a decision on 
the merits of the veteran's claim.  

The Board would add that the veteran has stated that he has 
no further information to provide to the Board prior to the 
Board's issuance of a decision on the merits of the veteran's 
claim.  The veteran, in June 2005, informed the VA, in a 
response to a letter sent to him from the AMC, that he 
desired that his claim be forwarded to the Board so that a 
decision could be made with respect to his claim.  The RO 
thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations, both as to 
obtaining a medical examination of the incarcerated veteran 
and as to the assistance provided in obtaining records 
relevant to the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records 
and those private medical records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Moreover, the appellant was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the long 
course of this appeal, the veteran and his accredited 
representative have proffered documents and statements in 
support of the veteran's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinion with respect to his claim and the VA has obtained all 
known documents that would substantiate the appellant's 
assertions.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing his claim.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice- 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had approximately twelve years of active duty in 
the US Army and another four years of inactive duty with the 
Ohio Army National Guard.  The veteran's service medical 
records do show that early on in his enlistment, in 1980 and 
1981, the veteran did undergo treatment and therapy for acute 
situational reaction, a borderline personality disorder, an 
inadequate personality disorder, and latent schizophrenia.  
However, he underwent intensive therapy and he was ultimately 
returned to full duty.  

The service records indicate that in September 1988, he 
sought treatment for an adjustment disorder with a depressed 
mood.  However, that treatment was due to or the result of an 
incident within his unit where he was relieved of his duties 
as a squad leader.  He received five months of therapy and in 
February 1989 his treating physician stated that the veteran 
no longer was suffering from a psychiatric condition.  In 
other words, through stress management and supportive 
counseling, the veteran's previous condition was determined 
to be acute in nature and the veteran was deemed to be no 
longer in need of therapy.  

Between the date of his release from active duty until the 
veteran was incarcerated, the veteran, per the evidence of 
record, only sought medical treatment from a mental health 
care provider on one occasion.  That occurred when the 
veteran underwent a Mental Health Clinic Evaluation at a VA 
Medical Center.  Such an evaluation occurred in March 1995.  
Prior to that examination, the veteran stated that he was 
suffering from anxiety, regret, and nervousness.  However, 
the examiner did not diagnose the veteran as suffering from 
an actual psychiatric disorder or disability.  

There are no other records of treatment for a psychiatric 
condition, disability, or disease from 1995 to the present.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

After a full review of the record, the Board concludes that 
service connection for an acquired psychiatric disorder is 
not warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  As noted above, 
the medical evidence does not show a current diagnosis of an 
acquired psychiatric disorder.  In fact, the medical evidence 
does not show treatment for or findings indicative of any 
type of mental disorder.  Thus, the veteran fails to satisfy 
the first element of a claim, that is, a current disability, 
and his claim for service connection an acquired psychiatric 
disorder fails.

With respect to the contentions made by the veteran, it is 
the Board's opinion that these statements were undoubtedly 
made in good faith.  Nevertheless, the veteran is not a 
doctor nor has he undergone medical training.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he currently is suffering from an acquired 
psychiatric disorder, or that even if he did actually have 
such a disorder that it was related to his military service 
or to some incident he experienced while he was in the Army.  
In the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the veteran may not 
self-diagnose a disease or disability.

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); Gilbert, supra.

II.  TDIU

The veteran has also submitted a claim for a total disability 
based on individual unemployability due to his service-
connected disabilities.  A total disability is considered to 
exist when there is present any impairment of mind or body, 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2005).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the rating schedule prescribes a 100 percent evaluation or, 
with less disability where the requirements of 38 C.F.R. § 
4.16 (2005) are met.  See 38 C.F.R. § 3.340(a)(2) (2005).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  38 
C.F.R. § 4.16(b) (2005).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2005).

In this instance, the veteran is not in receipt of any VA 
benefits.  That is, it has not been found that the veteran 
now suffers from a disability, disease, disorder, or 
condition that is related to or caused by his military 
service.  Service connection has not been awarded for any 
disability and as such, compensation has not been assigned to 
him.  

The Court, in Sabonis v. Brown, 6 Vet. App. 426 (1994), 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991), the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well- grounded.  The 
Board notes that the concept of a well- grounded claim has 
since been negated by the Veterans Claims Assistance Act of 
2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).  The Sabonis decision further 
dictated that when there is a lack of entitlement under the 
law or an absence of legal merit, the claim should be 
dismissed.  Moreover, the action of Board should be 
terminated immediately concerning that issue.  See also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra), and Florentino v. Brown, 7 Vet. 
App. 369 (1995).

Here there is no entitlement under the law to the benefit 
sought and as such, the veteran's claim must be denied, and 
the appeal terminated.  Ibid.

Although this has not been brought up either by the veteran 
or his accredited representative, the question arises as to 
the applicability of the VCAA.  The VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  In this 
instance, and as explained above, there is no evidence that 
could have been obtained that would have had any effect on 
the outcome of this claim.  There was no evidence that could 
have changed the fact that the there is a lack of merit under 
the law for the benefits sought.  That is, there was no 
evidence that could have been obtained that would have 
resulted in any other outcome other than the one expressed 
above.

III.  Presumptive Service Connection [38 U.S.C.A. § 1702 
(West 2002)]

A presumption of service connection (for compensation 
purposes) arises where a veteran who served for 90 days or 
more during a period of war (or during peacetime after 
December 31, 1946) develops a chronic disorder, such as a 
psychosis, to a degree of 10 percent or more within one year 
from separation from such service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  For VA medical care purposes, a presumption of 
service connection arises for a veteran of World War II, the 
Korean conflict, the Vietnam era or the Persian Gulf War who 
develops an active psychosis (1) within two years after 
discharge or release from active military, naval or air 
service, and for a Vietnam veteran (2) before May 8, 1977.  
38 U.S.C.A. § 1702 (West 2002).  Presumptions for purposes of 
service connection are rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113 (West 2002).

In this case, the service medical records do not provide a 
diagnosis of a psychosis while the veteran was in service.  
The veteran did not receive treatment for a psychosis while 
in service or within two years of his release from active 
duty in May 1991.  In fact, the medical records since his 
release from service, to include his Ohio National Guard 
service medical records, are silent as to complaints, 
treatment or diagnoses relating to any mental disorder.  On 
the basis of the existing record, the preponderance of the 
evidence is against any psychiatric disorder having been 
manifest within the applicable time periods.  Accordingly, 
entitlement to benefits pursuant to 38 U.S.C.A. § 1702 (West 
2002) is precluded.


ORDER

1.  Entitlement to service connection for an acquired 
psychiatric disorder is denied.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.

3.  Entitlement to presumptive service connection for a 
psychosis for the purpose of establishing eligibility to 
treatment pursuant to the provisions of 38 U.S.C.A. § 1702 
(West. 2002) is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


